DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities:  In line 2 before log the phrase “at least one” should be added for clarity.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 12-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the at least one hollow plastic extrusion log" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, the claim will be interpreted as referring to the hollow log.  
Claim 2 discloses the phrase “in any geometric shaped extrusion” which is unclear since the log being a plastic extrusion seems to have been intended to be eliminated from the independent claim.  For the purposes of examination, the claim will be interpreted as the phrase being omitted.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 12-14 and 16-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over George (5881515) and Weinshanker (2007/0218801). George discloses a toy building set having a plurality of elongate hollow plastic extrusion logs (Fig. 1C, column 4 lines 45-65 & column 10 lines 6-24) each with curved front and back sides, first and second ends for defining the elongate shape and substantially flat planar top and bottom sides (Fig. 1C).  A plurality of portals (28a” & 28b”) extend along the top and bottom sides with each portal extending from an outer surface of the log to a hollow interior defined by an inner surface of the log (Fig. 1C).  The outer surface extends around the front, back, top and bottom sides and the inner surface also extends around the front, back, top and bottom sides (Fig. 1C).  The logs are stackable by aligning one of the top portals of one log with one of the bottom portals of a second log and aligning one of the bottom portals of the one log with a top portal of a third log or aligning the top and bottom sides of two respective adjacent logs and removably and interchangeably attaching them with molded multidirectional fasteners (14, 104) that can include a pin fastener (Fig. 3A) or a compressible fastener having opposing compressible tips (124) configured to compress when passing though the portals and then expand back to an original shape (column 12 lines 5-56, Fig. 3D) and when a fastener is placed between and inside respective portals of the stacked and adjacent logs from the outside to form structures the logs are also capable of rotating in a specific direction (Fig. 4A & 6A).  George discloses the basic inventive concept with the exception of having a pair of opposing channels on inner surfaces of the front and back sides that extend along a full length of the log between the first and second ends to allow the log to assume a compressed state with the top and bottom sides closer together than in an expanded state.  Weinshanker discloses a hollow toy that is configured with a pair of opposing channels (36) on inner surfaces of front (16) and back (20) sides that extend a length of the front and back sides between lateral side ends (18,20) to form a hinge (24) by creating a smaller width or thinned portion of the sides to allow the hollow toy to be placed in a compressed state where the top (12) and bottom (14) sides are closer together than when the toy is in an expanded state (Figs. 1-4).  It would have been obvious to one of ordinary skill in the art to modify the inner surfaces of both the front and back sides of the hollow toy of George to include a channel to create hinges for the predictable result of providing the toy with enhanced versatility by enabling the toy to be placed in different configurations.  
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over George and Weinshanker as applied above and further in view of Gabriel (4159592).  George and Weinshanker disclose the basic inventive concept with the exception of the tips formed as an eyelet to be operable to allow string to be passed there through.  Gabriel discloses a fastener that is configured to be placed within portals of a construction piece having compressible tips (18) that are configured as an eyelet and as such are capable of receiving a piece of string therethrough (Figs. 2 & 5-7).  It would have been obvious to one of ordinary skill in the art to substitute the compressible tip fastener of George with the compressible eyelet fastener of Gabriel for the predictable result of providing a fastener for releasably connecting construction units with portals together in a manner that is secure since it is not easily removable unless deliberately removed. 
Claim(s) 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over George and Weinshanker as applied for claims 4 and 14 above and further in view of Leemon (2003/0049992).  George and Weinshanker disclose the basic inventive concept with the exception of specifically disclosing the fastener is made of injection molded plastic.  Leemon discloses a building kit with logs and connectors where the connectors are made of injection molded plastic (paragraph 23).  Since both George and Leemon relate to building sets using logs, it would have been obvious to one of ordinary skill in the art to use the materials taught by Leemon since using known materials suitable for an intended use has been held to be obvious.  See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over George and Weinshanker as applied for claim 4 and further in view of Hartman (CA2164240A1).  George and Weinshanker disclose the basic inventive concept with the exception of the fastener providing an interference fit with the portals.  Hartman discloses logs with portals (39, 41,43) that are stacked and connected by a pin fastener (30) using an interference or friction fit (page 2 paragraph 3, pages 9-10).  Since both George and Hartman disclose logs with portals connected by pin fasteners, it would have been obvious to configure the pin fastener of George to have an interference fit for the predictable result of creating a more secure connection between logs for the creation of more durable structures. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 12-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA HYLINSKI whose telephone number is (571)272-2684. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.H/Examiner, Art Unit 3711                                                                                                                                                                                                        
/ALVIN A HUNTER/Primary Examiner, Art Unit 3711